DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
35 U.S.C 103
	Applicant’s arguments filed with respect to the rejection(s) of claims 1-26 under U.S.C 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However upon further consideration, new grounds of rejection are made in view of Little (U.S Pub # 20150249703).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 13-14 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Little (U.S Pub # 20150249703) in view of Yang (U.S Pat # 9244983) and in further view of Anton (U.S Pub # 20170034217).
With regards to claim 1, Little discloses a method for utilizing a combination of policy and context to manage segmentation of data in a distributed logical service, the method comprising: 
initiating, using one or more networked computing devices, the distributed logical service comprising ([0018] distributed transactions): 
one or more nodes comprising physically independent processes, the one or more nodes independently associated with a node policy dictating attributes and capabilities of an associated node, the node policy stored locally at the associated node ([0018] plurality of participating nodes. [0037] participating node includes database 126 which may be configured to store 2PC protocol information, network node information including identifiers, corresponding resources, and/or processing information); 
managing a record within the distributed logical service, the managing comprising ([0020] transaction manager may utilize a two-phase commit protocol (2PC) to process the distributed transaction): 
creating, by the node, the record and capturing context for the record at creation at a node ([0037] participating node may include transaction log information for coordinator, initial state of a resource used by participating node 120, completed processes by participating node 120 or other information necessary for rollback and roll-forward states);
storing, by the node, the record in a collection at the node ([0037] participant may retain a transaction log);
receiving a request, through the node, for executing a data transaction involving the record ([0022] poll participating nodes to determine whether the processes can commit); 
validating, by the node using the node policy of the node stored at the node, the request for the data transaction ([0022] If every participating node responds that their respective process can commit, then the distributed transaction process is committed )
performing the data transaction for the record at the node ([0024] participating node to execute at least one process of a distributed transaction); and 
automatically capturing context for the data transaction and storing new context information resulting from the data transaction or a different transaction in the context graph structure stored at the node ([0037] transaction log).
Little does not disclose however Yang discloses:
storing the context as a graph node within a context graph structure stored at the node physically separately from the record stored at the node ([Col 2. Lines 10-20, 54-63] each of the graph nodes may store graph structure metadata separately from associated application data); 
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the storage policy system of Little by the graph system of Yang to separately store metadata and its associated data.
	One of ordinary skill in the art would have been motivated to make this modification in order to construct a continuously changing graph structure to capture the relationship existing in the stream of a distributed design (Yang [Col. 1 lines 31-33]).
	Anton discloses:
the context comprising a location of a node of the one or more nodes where the data was created, a time the data was created, and a user that created the data ([0078] the contextual values may include which user is making the authorization request, a data and a time of the authorization request, a geospatial location of the device);
the context comprising a location of a node of the one or mode nodes where the data transaction occurred, a time the data transaction occurred, what the data transaction was, and a user that requested the data transaction ([0078] the contextual values may include which user is making the authorization request, a data and a time of the authorization request, a geospatial location of the device); and
wherein node policies of the one or more nodes and a captured context of one or more data transactions limit which target data the one or more nodes can access and which tasks the one or more nodes can perform on the target data ([0078] The computing processes 2.110 may contain the computer-readable instructions 4.204 that may also specify a use policy 4.108 that defines an authorized context for which access to and/or use of the data organism 2.100 is authorized by the device 1.104A and/or a user of the device 1.104A. The use policy 4.108 evaluates one or more contextual values to determine whether a use request satisfies the authorized context. For example, the contextual values may include which user is making the authorization request, a date and a time of the authorization request, a geospatial location of the device, a value called from another data organism 2.100, and/or a value called from an API. Similarly, the computing processes 2.110 may include instructions executable by the arbiter 1.900 of FIG. 1.1. [0106] tasks such as read and write access).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the storage system of Little and Yang by the transaction system of Anton to capture the appropriate contextual information of a transaction.
	One of ordinary skill in the art would have been motivated to make this modification in order to perform specific actions based on an authorized context enforced by a use policy ([0011]).
	Claim 26 corresponds to claim 1 and is rejected accordingly.
	With regards to claim 3, Little does not disclose however Anton discloses:
wherein the context comprises operator specified fields, or a subset of record data, for defining types of meta-data to capture ([0080] capture the context of any additional data relevant for recordation and accounting purposes).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the storage system of Little and Yang by the transaction system of Anton to capture the appropriate contextual information of a transaction.
	One of ordinary skill in the art would have been motivated to make this modification in order to perform specific actions based on an authorized context enforced by a use policy ([0011]).
With regards to claim 4, Little does not disclose however Anton discloses:
wherein the transaction comprises at least one of creation of a new record in a collection of records, inserting a new record into an existing collection of records, reading the record, and modifying the record ([0106] read/write).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the storage system of Little and Yang by the transaction system of Anton to capture the appropriate contextual information of a transaction.
	One of ordinary skill in the art would have been motivated to make this modification in order to perform specific actions based on an authorized context enforced by a use policy ([0011]).
With regards to claim 5, Little does not disclose however Anton discloses:
wherein the new context information in the context graph structure represents a new version of the record or an entirely new record ([0080] create a new record including its context and add it to the sequential chain in a hastory. Fig. 2.4 representing the hastory/hash istory in a tree view).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the storage system of Little and Yang by the transaction system of Anton to capture the appropriate contextual information of a transaction.
	One of ordinary skill in the art would have been motivated to make this modification in order to perform specific actions based on an authorized context enforced by a use policy ([0011]).
With regards to claim 13, Little further discloses:
wherein the data transaction for the record at the node is propagated to each of the one or more nodes ([0021] plurality of participating nodes to process distributed transactions).
With regards to claim 14, Little does not disclose however Anton discloses:
wherein the context graph structure for the record captures historical information about how that record has been created, modified, and/or read ([0075] history of previous transactions).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the storage system of Little and Yang by the transaction system of Anton to capture the appropriate contextual information of a transaction.
	One of ordinary skill in the art would have been motivated to make this modification in order to perform specific actions based on an authorized context enforced by a use policy ([0011]).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Little (U.S Pub # 20150249703) in view of Yang (U.S Pat # 9244983) and in further view of Anton (U.S Pub # 20170034217) and Cho (U.S Pub # 20170262551).
	With regards to claim 2, Little does not disclose however Cho discloses:
wherein the context graph structure is stored and maintained as a first-class data-set ([0036] relationship and rows in a graph database may be first class).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the storage system of Little, Yang and Anton by the scalable data system of Cho to maintain data in a graph structure.
	One of ordinary skill in the art would have been motivated to make this modification in order to perform fan-out control in scalable distributed data stores (Cho [0006]).
Claims 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Little (U.S Pub # 20150249703) in view of Yang (U.S Pat # 9244983) and in further view of Anton (U.S Pub # 20170034217) and Marwah (U.S Pub # 20140095449).
With regards to claim 6, Little further discloses:
one or more databases comprising one or more collections comprising data records, storing data accessed through the various nodes using one or more data services to store the one or more collections comprising the data records on physical media ([0037] transaction log).
Little does not disclose however Marwah discloses:
each of the one or more databases being associated with a database policy dictating rules for interacting with data stored in that database ([0021] a database application can specify declarative policies that define the movement and transformation of stored database objects).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the storage system of Little, Yang and Anton by the database policy system of Marwah to help facilitate data access between a database.
	One of ordinary skill in the art would have been motivated to make this modification in order to provide policy driven data placement and information lifecycle management (Marwah [0021]).
	With regards to claim 7, Little does not disclose however Anton discloses:
capturing, by the membership of nodes, approval of the new database in a distributed ledger; and providing access to a plurality of nodes within the single logical service for the new database ([0142] monitor use of protected resource by maintaining a ledger to identify protected resource in active use).
Little does not disclose however Marwah discloses:
receiving, by a membership of nodes, a request for a proposed database policy through a node within the single logical service ([0043] ILM policies for database 120 can be defined through the use of new ILM policy clauses in database commands issued to database server instance 110); 
determining, by the membership of nodes, to allow a new database with the requested proposed database policy ([0044] any new or future database objects created in tablespace 130A will also inherit the policy specified on tablespace 130A).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the storage system of Little, Yang and Anton by the database policy system of Marwah to help facilitate data access between a database.
	One of ordinary skill in the art would have been motivated to make this modification in order to provide policy driven data placement and information lifecycle management (Marwah [0021]).
With regards to claim 8, Little does not disclose however Marwah discloses:
wherein the requested proposed database policy comprises a name and initial behaviors for the one or more databases ([0050] name and behavior).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the storage system of Little, Yang and Anton by the database policy system of Marwah to help facilitate data access between a database.
One of ordinary skill in the art would have been motivated to make this modification in order to provide policy driven data placement and information lifecycle management (Marwah [0021]).
With regards to claim 9, Little does not disclose however Anton discloses:
wherein the one or more databases comprises: one or more collections of data logically grouped by name; and wherein the one or more collections each includes one or more records comprising a list of one or more name-value pairs ([0072] The data resource stored in the datastore 1.114 may be a grouped collection of attributes and values within a data structure (which may be commonly referred to as a data object). The grouped attributes and values may comprise an identifier 2.102 whereby the data resource may be addressed in the datastore (e.g., a file name, a unique identifier, a global unique identifier) and a contained data (e.g., similar to the contained data 2.108 of FIG. 2.1) that the particular data resource contains).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the storage system of Little and Yang by the transaction system of Anton to capture the appropriate contextual information of a transaction.
	One of ordinary skill in the art would have been motivated to make this modification in order to perform specific actions based on an authorized context enforced by a use policy ([0011]).
With regards to claim 10, Little does not disclose however Anton discloses:
wherein the one or more collections of data are mapped to one or more slices to create a physical grouping of the one or more records ([0048] to track the distribution of data across multiple storage nodes, a mapping apparatus may maintain multiple sets of mappings among the storage nodes).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the storage system of Little and Yang by the transaction system of Anton to capture the appropriate contextual information of a transaction.
	One of ordinary skill in the art would have been motivated to make this modification in order to perform specific actions based on an authorized context enforced by a use policy ([0011]).
With regards to claim 11, Little does not disclose however Anton discloses:
wherein a collection of context is utilized by the membership of nodes in accordance with policies associated with the nodes to determine whether individual data requests should be allowed or denied ([0078] The computing processes 2.110 may contain the computer-readable instructions 4.204 that may also specify a use policy 4.108 that defines an authorized context for which access to and/or use of the data organism 2.100 is authorized by the device 1.104A and/or a user of the device 1.104A. The use policy 4.108 evaluates one or more contextual values to determine whether a use request satisfies the authorized context).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the storage system of Little and Yang by the transaction system of Anton to capture the appropriate contextual information of a transaction.
	One of ordinary skill in the art would have been motivated to make this modification in order to perform specific actions based on an authorized context enforced by a use policy ([0011]).
With regards to claim 12, Little does not disclose however Anton discloses:
wherein the database policy in combination with the node policy combine to define which data records and what type of data is accessible from each node of the plurality of nodes ([0049] policies for data movement and information lifecycle management in a database management system).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the storage system of Little and Yang by the transaction system of Anton to capture the appropriate contextual information of a transaction.
	One of ordinary skill in the art would have been motivated to make this modification in order to perform specific actions based on an authorized context enforced by a use policy ([0011]).
Claims 15-21 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Little (U.S Pub # 20150249703) in view of Yang (U.S Pat # 9244983) and in further view of Anton (U.S Pub # 20170034217) and Roennow (U.S Pub # 20190384748).
With regards to claim 15, Little does not disclose however Anton discloses:
receiving an instruction to provision, and provisioning an initial node with an initial policy ([0130] update/modify use policy of the security node).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the storage system of Little and Yang by the transaction system of Anton to capture the appropriate contextual information of a transaction.
	One of ordinary skill in the art would have been motivated to make this modification in order to perform specific actions based on an authorized context enforced by a use policy ([0011]).
Little does not disclose however Roennow discloses:
receiving, from an operator, using one or more networked computing devices, an instruction to create and creating a node identity associated with the initial node ([0049] inviting a new node by means of an existing unique id); 
the initial node automatically creating a ledger showing a membership with the node identity of the initial node for storage with the initial node ([0049] generating for the new candidate node a ledger network id);
receiving an instruction to provision, and provisioning, at least one additional node with a second unique policy and a second node identity ([0058-0059] authentication at one node of a vote made by another node is done using a respective shared between nodes. A receives a request to change the ledger); 
the at least one additional node transmitting the second unique policy and the second node identity of the at least one additional node to all nodes in the membership ([0059] processor uses the shared secrets shared between node A and all other nodes of the network to authenticate votes made by other nodes); 
the at least one additional node receiving approval and entry credentials from the membership ([0059] receive votes for approval); and 
the at least one additional node creating a copy of the ledger for storage with the at least one additional node ([0059] updates its local copy of the ledger according to the request); 
each node in the membership automatically updating the membership in their respective ledgers to include the entry credentials of the at least one additional node; and 
establishing, by the at least one additional node, connections to all existing nodes in the membership ([0059] All other nodes forming part of the ledger network operate in the same way, whereby identical copies of the ledger are maintained at each node forming part of the ledger network); 
wherein a role of the at least one additional node is enforced by the single logical service based on the second unique policy ([0058] consensus process); 
wherein the initial node and the at least one additional node act as the single logical service with the initial policy and the second unique policy for managing data in a one or more databases ([0058] Establishing consensus about making changes to the distributed ledger is achieved by the nodes voting on changes to the network).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the storage system of Little, Yang and Anton by the distributed ledger system of Roennow to update node membership in a ledger.
One of ordinary skill in the art would have been motivated to make this modification in order to use a consensus algorithm to make a change to the distributed ledger (Roennow [0003]).
With regards to claim 16, Little does not disclose however Roennow discloses:
wherein each of the initial node and the at least one additional node include a copy of the ledger including the membership ([0059] All other nodes forming part of the ledger network operate in the same way, whereby identical copies of the ledger are maintained at each node forming part of the ledger network).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the storage system of Little, Yang and Anton by the distributed ledger system of Roennow to update node membership in a ledger.
One of ordinary skill in the art would have been motivated to make this modification in order to use a consensus algorithm to make a change to the distributed ledger (Roennow [0003]).
With regards to claim 17, Little does not disclose however Roennow discloses:
wherein the membership comprises an identity and location for each of the nodes within the single logical service ([0049] id [0208] exact/relative position).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the storage system of Little, Yang and Anton by the distributed ledger system of Roennow to update node membership in a ledger.
One of ordinary skill in the art would have been motivated to make this modification in order to use a consensus algorithm to make a change to the distributed ledger (Roennow [0003]).
With regards to claim 18, Little does not disclose however Roennow discloses:
wherein the node identity comprises a public key and private key pair ([0053] private key-public key pair).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the storage system of Little, Yang and Anton by the distributed ledger system of Roennow to update node membership in a ledger.
One of ordinary skill in the art would have been motivated to make this modification in order to use a consensus algorithm to make a change to the distributed ledger (Roennow [0003]).
With regards to claim 19, Little does not disclose however Roennow discloses:
wherein approval of the at least one additional node results from a consensus algorithm run by the membership ([0053] establish consensus).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the storage system of Little, Yang and Anton by the distributed ledger system of Roennow to update node membership in a ledger.
One of ordinary skill in the art would have been motivated to make this modification in order to use a consensus algorithm to make a change to the distributed ledger (Roennow [0003]).
With regards to claim 20, Little does not disclose however Anton discloses:
requesting, by an operator of at least one node of the membership using one or more networked computing devices, a change of the node policy associated with the at least one node ([0130] modify the use policy of the node); 
changing, upon approval, the ledger to reflect the change of the node policy ([0131] updated use policy implemented).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the storage system of Little and Yang by the transaction system of Anton to capture the appropriate contextual information of a transaction.
	One of ordinary skill in the art would have been motivated to make this modification in order to perform specific actions based on an authorized context enforced by a use policy ([0011]).
Little does not disclose however Roennow discloses:
executing, by all nodes of the membership, a consensus algorithm to approve the requested change of the node policy ([0058] consensus vote to make change).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the storage system of Little, Yang and Anton by the distributed ledger system of Roennow to update node membership in a ledger.
One of ordinary skill in the art would have been motivated to make this modification in order to use a consensus algorithm to make a change to the distributed ledger (Roennow [0003]).
With regards to claim 21, Little does not disclose however Anton discloses:
wherein policies dictate how data must be governed by nodes enforcing the policies ([0060] use policy for defining an authorized access to a resource).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the storage system of Little and Yang by the transaction system of Anton to capture the appropriate contextual information of a transaction.
	One of ordinary skill in the art would have been motivated to make this modification in order to perform specific actions based on an authorized context enforced by a use policy ([0011]).
With regards to claim 23, Little does not disclose however Anton discloses:
wherein each of the one or more nodes in the membership stores a copy of the node policies for each other node in the membership (Anton [0124] use policy of the one or more datastore servers).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the storage system of Little and Yang by the transaction system of Anton to capture the appropriate contextual information of a transaction.
	One of ordinary skill in the art would have been motivated to make this modification in order to perform specific actions based on an authorized context enforced by a use policy ([0011]).
With regards to claim 24, Little does not disclose however Anton discloses:
wherein a service defined by the membership manages the segmentation of data in a distributed logical service enabling the one or more collections of records to be stored at each of the one or more nodes in the membership ( [0124] data is segmented among the one or more datastore servers), and enabling a transaction node to execute a data transaction comprising accessing one or more records stored at one or more of each other node in the membership or the transaction node executing the transaction ([0124] mediation server may associate each segment with segment ID and retrieve them).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the storage system of Little and Yang by the transaction system of Anton to capture the appropriate contextual information of a transaction.
	One of ordinary skill in the art would have been motivated to make this modification in order to perform specific actions based on an authorized context enforced by a use policy ([0011]).
With regards to claim 25, Little does not disclose however Anton discloses:
wherein the node policy of the transaction node executing the transaction and the context corresponding to the one or more records defines whether each of one or more target records are permitted to flow to the transaction node, wherein each other node in the membership in a location where the one or more target records are stored sends the one or more target records stored to the transaction node executing the transaction only if the one or more target records are permitted to flow to that transaction node ([0125] passes on authorized context of the given protected resource).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the storage system of Little and Yang by the transaction system of Anton to capture the appropriate contextual information of a transaction.
	One of ordinary skill in the art would have been motivated to make this modification in order to perform specific actions based on an authorized context enforced by a use policy ([0011]).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Little (U.S Pub # 20150249703) in view of Yang (U.S Pat # 9244983) and in further view of Anton (U.S Pub # 20170034217), Roennow (U.S Pub # 20190384748) and Pratt (U.S Pat # 10346626).
With regards to claim 22, Little does not disclose however Pratt discloses:
wherein policies of nodes are created in a least privilege model ([Col. 7 lines 55-60] The principle of least privilege may be followed in order to restrict the access privileges of individual nodes).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the storage system of Little, Yang and Anton and Roennow by the access control system of Pratt to customize control to particular nodes.
One of ordinary skill in the art would have been motivated to make this modification in order to provide versioned access controls and custom access controls ([Col. 2 lines 15-20]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WU whose telephone number is (571)272-2033. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 5712703750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.W./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166